Title: From James Madison to Rufus King, 23 July 1802
From: Madison, James
To: King, Rufus


Sir,
Department of State July 23d 1802
The enclosed letter of Jacob Peterson of the American armed ship Asia and copy of the Protest of Peter Sutter chief Officer thereof, on the subject of an affair in January 1802 between the Asia and the British ship Walker of London, John Nichols, Master, are forwarded to you for the double purpose of enabling you to give any explanations which may be proper, and of leading you to aid in obtaining any redress which may be justly sought, in the case. With very great respect & consideration, I have the honor to be Sir Your Obt Set.
James Madison
 

   
   RC and enclosures (DNA: RG 76, British Spoliations, 1794–1824, Ship “Asia”); letterbook copy (DNA: RG 59, IM, vol. 6). The RC is a letterpress copy marked “(Duplicate)”; in a clerk’s hand, signed by JM; docketed as received 23 Sept., with a penciled notation, “Nothing done by Mr. G.” Letterbook copy dated 26 July. Another copy dated 23 July, probably the original RC, was offered for sale in Parke-Bernet Catalogue No. 1064 (3 May 1949), item 338. A typescript of the RC supplied in 1959 by James G. King of New York City indicates that the RC is docketed as received 13 Sept. For the enclosures, see nn. 1 and 2. The “Asia” file also includes letterpress copies of transcripts of the enclosures.



   
   Jacob Peterson to JM, 13 Apr. 1802.



   
   For Peter Sutter’s affidavit, see John Elmslie, Jr., to JM, 29 Mar. 1802, and n. 1.


